DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Piccionielli et al (US 2014/0031128).
In Regards to claims 1, 14 and 15, Piccionielli discloses:
specifying at least one position in a virtual space as a first position in accordance with a first rule, the virtual space corresponding to map information of a real space (paragraph [0015], paragraph [0049], a first game winning space); 

specifying at least one position in the virtual space as a second position in accordance with a second rule different from the first rule (paragraph [0015], paragraph [0049], a second game winning space); 

arranging a predetermined object at least one of or both of the first position or the second position (paragraph [0021], signal generators are located at each game winning space); and 

causing an event corresponding to an object to occur in accordance with a positional condition regarding a user virtual position in the virtual space corresponding to the positional information of the user terminal and a position of the arranged object (paragraph [0021], paragraph [0024], paragraph [0054], the signal generators generate visual or audio indications that the player has reached the location).

In Regards to claim 2, Piccionielli discloses that which is discussed above. Piccionielli further discloses:
arranging the predetermined object includes arranging an object defined to be at least arranged at the second position as the predetermined object at the second position (paragraph [0021], signal generators are located at each game winning space).

In Regards to claim 3, Piccionielli discloses that which is discussed above. Piccionielli further discloses:
arranging the predetermined object includes arranging a plurality of objects at any or both of the first position and the second position (paragraph [0021], each location includes an associated receiver, a signal generator and an identifying indicium), and 

wherein causing the event corresponding to the object to occur includes:
when the event corresponding to the object occurs, restricting occurrence of an event corresponding to a predetermined object satisfying a restriction condition of the plurality of arranged objects until a waiting time elapses after the event occurs (paragraph [0061], the player must be present at a specific location for a specified length of time to activate the generators and awards), 

wherein the waiting time when the predetermined object is at least arranged at the first position is different from the waiting time when the predetermined object is arranged at the second position (paragraph [0036], the determined time intervals are randomly determined for each location).




In Regards to claim 4, Piccionielli discloses that which is discussed above. Piccionielli further discloses:
updating information regarding the user on a basis of an occurrence situation of the event corresponding to a second arranged object that is the object arranged at the second position as (paragraph [0080], the player’s location is periodically or continually determined), 

wherein causing the event corresponding to the object to occur includes restricting occurrence of the event corresponding to the second arranged object on a basis of the information regarding the user (paragraph [0081], based on the player’s location being within a predetermined distance the signal generator is activated).

In Regards to claim 5, Piccionielli discloses that which is discussed above. Piccionielli further discloses:
updating the information regarding the user includes: referring to a storage unit that is configured to store the second position, at least one of a plurality of regions provided in the virtual space and the information regarding the user associated with one another (paragraph [0080] – paragraph [0081], the player’s location is compared to the second winning space as well as other potential winning spaces); and 

updating the information regarding the user corresponding to the second position where the second arranged object corresponding to the event is arranged, on the basis of the occurrence situation of the event (paragraph [0085], once the player has reached the winning space location the user is notified of the win of the current round of the game), and 

wherein causing the event corresponding to the object to occur includes restricting the occurrence of the event corresponding to the second arranged object on the basis of the information regarding the user corresponding to the second position (paragraph [0080] – paragraph [0081], the player’s location is compared to the second winning space as well as other potential winning spaces in order to activate the signal generators).

In Regards to claim 6, Piccionielli discloses that which is discussed above. Piccionielli further discloses:
causing the event corresponding to the object to occur includes: referring to a storage unit that is configured to store the second position, at least one of a plurality of regions provided in the virtual space and a region restriction condition associated with one another (paragraph [0055], paragraph [0080] – paragraph [0081], the player must not be in a restricted area to play the game, the player’s location is compared to the second winning space as well as other potential winning spaces); and 

restricting the occurrence of the event corresponding to the second arranged object corresponding to the region restriction condition when the occurrence situation of the event corresponding to the second arranged object satisfies the region restriction condition corresponding to the second position (paragraph [0055], the player is unable to participate in the event if the player is in a restricted location).

In Regards to claim 7, Piccionielli discloses that which is discussed above. Piccionielli further discloses:
updating the information regarding the user is performed when an occurrence situation of an event corresponding to an object arranged at the first position satisfies an update condition of the information regarding the user (paragraph [0080], the player’s location is periodically or continually determined).

In Regards to claim 8, Piccionielli discloses that which is discussed above. Piccionielli further discloses:
updating the information regarding the user includes maintaining information regarding the user when an occurrence situation of an event corresponding to an object arranged at the first position satisfies an update condition and a first maintenance condition of the information regarding the user (paragraph [0080], the player’s location is periodically or continually determined).


In Regards to claim 9, Piccionielli discloses that which is discussed above. Piccionielli further discloses:
updating the information regarding the user includes maintaining the information regarding the user when the occurrence situation of the event corresponding to the second arranged object satisfies a second maintenance condition of the information regarding the user (paragraph [0080], the player’s location is periodically or continually determined).

In Regards to claim 10, Piccionielli discloses that which is discussed above. Piccionielli further discloses:
updating the information regarding the user includes updating, when a non-restriction condition is satisfied, the information regarding the user not to restrict the occurrence of the event corresponding to the second arranged object (paragraph [0081], based on the player’s location being within a predetermined distance the signal generator is activated).

In Regards to claim 11, Piccionielli discloses that which is discussed above. Piccionielli further discloses:
causing the event corresponding to the object to occur further includes causing an event to occur in accordance with the positional condition regarding the user virtual position and the second position (paragraph [0021], paragraph [0024], paragraph [0054], the signal generators generate visual or audio indications that the player has reached the location), 

wherein the event corresponds to the second arranged object and has content defined on the basis of the information regarding the user (paragraph [0029], personalized audio or video may be utilized at the locations).

In Regards to claim 12, Piccionielli discloses that which is discussed above. Piccionielli further discloses:
causing the event corresponding to the object to occur further comprises: 
referring to a storage unit that is configured to store the second position, at least one of the plurality of regions, and an occurrence possible period associated with one another (paragraph [0036], paragraph [0061], the player must be present at a specific location for a specified length of time to activate the generators and awards, the time intervals are randomly determined for each location); 

restricting the occurrence of the event corresponding to the second arranged object corresponding to the occurrence possible period when the occurrence possible period corresponding to the second position elapses after the predetermined object is arranged at the second position (paragraph [0036], paragraph [0061], the generator is restricted until the player has been at the location for the predetermined length of time); and 

causing the user terminal to display information regarding the occurrence possible period (paragraph [0062], the player is informed of the required time needed to win).

In Regards to claim 13, Piccionielli discloses that which is discussed above. Piccionielli further discloses that:
each region of the plurality of regions is a region with a predetermined area randomly provided in the virtual space (paragraph [0036], paragraph [0061], the time intervals are randomly determined for each location).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant is directed to the attached "Notice of References Cited" for additional relevant prior art. The Examiner respectfully requests the Applicant to fully review each reference as potentially teaching all or part of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350. The examiner can normally be reached M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jason Pinheiro/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715